ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Walton Pruitt, appealed from the denial of his Rule 20, A.R.Crim. P.Temp. (now Rule 32, A.R.Crim.P.), petition. We remanded this case so that the trial court could make specific findings of fact as required by Rule 20.9(d), A.R.Crim.P.Temp. 584 So.2d 963. However, the trial court has failed to make findings of fact as to each allegation raised by the appellant in *448his petition. In his statement of facts, the petitioner alleges the following:
1. That his counsel failed to file any pretrial motions,
2. That his counsel failed to call witnesses,
3. That his counsel would not allow him to take the witness stand, and
4. That his counsel failed to object to evidence that was hearsay.
This matter is again remanded to the Circuit Court for Bullock County so that that court can make specific findings of fact as to each allegation raised by the appellant in his petition. Due return should be filed with this court within 60 days.
OPINION EXTENDED; REMANDED WITH INSTRUCTIONS.
All the Judges concur.